             Case 2:19-cv-02187-JS Document 45 Filed 09/30/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DAVID W. W. ADAMI, et al.                    :           CIVIL ACTION
                                                 :
      v.                                         :           No. 19-2187
                                                 :
    COUNTY OF BUCKS, et al.                      :

                                            ORDER

           AND NOW, this 30th day of September, 2020, upon consideration of Defendants Brian

Kircher, Patrick Rooney, Steven Columbia, C/O Knoneborg, Langston Mason, Timothy Ricci, and

David Gresko’s (the Officers) Motion to Dismiss, Plaintiffs David Adami and Heather Giglio’s

opposition, the Officers’ reply, and the parties’ presentations at the September 25, 2019, hearing

on the Motion, and for the reasons stated in the forthcoming Memorandum, it is ORDERED the

Motion (Document 13) is GRANTED in part insofar as Count I of Plaintiffs’ Complaint is

DISMISSED without prejudice against Officers Knoneborg, Mason, Ricci, and Gresko. The

Motion is otherwise DENIED.1



                                                  BY THE COURT:



                                                   /s/ Juan R. Sánchez
                                                  Juan R. Sánchez, C.J.




1 Once the Court files the accompanying Memorandum the Court will enter an order providing
Plaintiffs 14 days to file an amended complaint that corrects the pleading deficiencies identified
in the Memorandum. Failure to file an amended complaint within the time permitted may result in
dismissal of the above claims with prejudice.
